Status of the Application
This Office action is in response to the Amendment and Remarks filed 22 August 2022.
The objections to the Specification and Drawings are withdrawn in view of Applicant’s amendment to the Specification and the submission of B&W figures obviating the objection under 37 CFR 1.84(a)(2).
The claims objection is withdrawn in view of Applicant’s amendments to the claims.
The Examiner acknowledges Applicant’s correction of the claims numbering.
The rejection of claims 20-22, 26-29 and 33 under 35 USC 112(a) for lack of written description is withdrawn in view of Applicant’s amendments to the claims.
The rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
The rejection under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims 27-29 under 35 U.S.C. 103 is withdrawn in view of Applicant’s amendments to the claims.
Claim Objections
Claim 30 is objected to because of the following informalities:  At line 2, “system of cotton line comprising” should read -- system of a cotton line said method comprising -- for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 and 26-34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that Applicants have deposited the plant but there is no indication in the Specification as to what type of plant material was deposited, under what conditions the deposit was made nor as to the public availability of the deposited biological material.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
          (v)	the deposit will be replaced if it should ever become inviable.
	The Examiner acknowledges Applicant’s amendments to claims 20 and 33. The Zhang Declaration filed 22 August 2022 has been fully considered. The rejection is maintained because it remains unclear as to under what conditions the deposit had been made.
	If the deposit was made under the terms of the Budapest Treaty, Applicant should amend paragraph 0034 on page 8 of the Sub-specification to indicate that “the deposit was made and accepted under the terms of the Budapest Treaty”. The Examiner suggests filing the deposit receipt from the CGMCC Depository which would include the viability test. Alternatively, the Zhang Declaration states that “a test of the viability of the biological material at the time of deposit was performed” but Applicant does not provide the test results. Hence, the rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 remain rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (2013 Journal of Integrative Plant Biology 55(7): 608-618 in view of Ray et al (U.S. Patent 4,570,380).
	Applicant claims a method for establishing a mass selection-mass hybridization system comprising a photoperiod-sensitive male sterility gene wherein the male sterility trait is influenced by a specific photoperiod.
	Ma et al teach the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene that is influenced by the photoperiod, which has normal male fertility with an 11-12.5 hour photoperiod when the temperature is higher than 21.5C and sterile with a 13-14.5 hour photoperiod (see the Abstract on page 608). Hence, said cotton line has normal male fertility when the day illumination time is less than 12 hours and male sterility when the daily illumination time is greater than 12 hours (as required by instant claim 30). Ma et al teach the upland cotton (Gossypium hirsutum L.) line CCRI 9106 has a virescent marker mutation (prophyll yellowing selection gene) in Figure 1 on page 609. Ma et al teach a method of crossbreeding the upland cotton (Gossypium hirsutum L.) line CCRI 9106 to produce a hybrid seed and wherein the hybrid seed is selected for the photoperiod-sensitive male sterility trait in Table 3 on page 612 (as required by instant claim 30). Ma et al teach that the photoperiod regulated male sterility trait could substantially lower the cost of hybrid seed production and enable widespread use of hybrid seeds in upland cotton (page 613, right column, last full line).
	Ma et al do not teach all the specific cross breeding or mass selection-mass hybridization steps recited in claims 30-32.
	Ray et al teach that art of using a male sterile system in cotton breeding. Ray et al teach it is desirable to utilize a marker system for purity control which is readily identifiable, is highly reliable and is not influenced by the environment at column 4, lines 5-8. The virescent marker system taught by Ma et al meets the requirements suggested by Ray et al. Ray et al teach using a backcross technique to transfer a male sterile trait into another cotton material at column 7, lines 14-25. Ray et al teach that it was known in the art to use male sterile cotton plants in an improved process for forming F1 hybrid cottonseeds on an efficient basis wherein the parent plants optionally can be grown in built in the same area and the degree of hybrid purity in the product readily can be determined on a reliable basis at column 3, lines 54-59. This appears to be the same mass selection-mass hybridization system of instant claims 30-32.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Ma et al using the teachings of Ray et al to use the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene and a virescent marker in a method of crossbreeding cotton or in a method of mass selection-mass hybridization of cotton. Ma et al had taught how to use the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene as the female parental line in a method of crossing, and the teachings of Ray et al would suggest that the method steps of the instant claims would have been viewed as common and routine in the instant art before the effective filing date of the instant claims. Ma et al had taught that subjecting the upland cotton (Gossypium hirsutum L.) line CCRI 9106 having a photoperiod-sensitive male sterility gene to a daily illumination time of greater than 11.5 hours (which includes greater than 12 hours) at a temperature of 21C would activate the photoperiod-sensitive male sterility trait, hence on of ordinary skill in the art would have had a reasonable expectation of success.
	Applicant argues that the fertility of the upland cotton line CCCRI 9106 in the Ma et al reference is not only affected by photoperiod, but also regulated by temperature. Applicant argues that the fertility of the upland cotton line PSM1 in the presently pending claims is only affected by photoperiod. Applicant argues that the cotton of the present disclosure is different from that disclosed in the Ma et al reference. 
Applicant argues that the photoperiod response of PSM1 is completely different from the function of "photoperiod-sensitive male sterility trait" in the Ma et al reference. Applicant argues that the function of "photoperiod sensitive male sterile trait" in the upland cotton line PSM1 is mainly to cause male sterility without anther dehiscence under photoperiod conditions greater than 12 hours, while the function of "photoperiod sensitive male sterile trait" in the upland cotton line CCCRI 9106 is that anther development is blocked under the photoperiod of 13-14.5 hours, resulting in male sterility (page 11 of the Remarks).
	Applicant argues that the upland cotton (Gossypium hirsutum L.) line CCCRI 9106 has a cotyledon yellowing character, while the prophyll yellowing selection trait of the upland cotton line PSM1 is the yellowing character of the first and second leaf. Applicant argues that the marker character of the upland cotton line PSM1 is more obvious than that of upland cotton (Gossypium hirsutum L.) line CCCRI 9106 (page 12, 2nd paragraph of the Remarks).
	Applicant argues that the Ray et al patent discloses an improved procedure utilizing a cytoplasmic-genetic male sterile system for forming F1 hybrid cottonseeds. Applicant argues that the method for producing hybrid seed of the Ray et al patent is different from that of the present disclosure. Applicant argues that in the Ray et al patent, the sterile line is cytoplasmic-genetic male sterile, i.e., male sterility is affected by cytoplasm and nuclear interactive. Applicant argues that the method of the Ray et al patent needs to cultivate maintainer lines and give the pollen of maintainer lines to the male sterile lines to obtain the seeds of male sterile lines. Applicant argues that when breeding hybrids, it is necessary to cultivate special restorer lines, and the restorer lines should have genes for restoring cytoplasmic and genetic fertility of male sterile lines. Applicant argues that in order to obtain the hybrid with high purity, the marker of okra leaf is restored, which can be used as the indicative character of the hybrid. Applicant argues that the okra leaf character can be used as an indicative character in all cotton hybrid seed production methods, but it does not solve the essential problem of three-line breeding. Applicant argues that the cotton plants obtained in the Ray et al patent is fertile. 
	Applicant argues that it is different from environment-sensitive male sterility in the present disclosure and the Ma et al reference. Applicant argues that the environment-sensitive male sterility can selfing under suitable environmental conditions, and there is no need to cultivate maintainer lines. Applicant argues that any normal cotton can restore fertility of the environment-sensitive male sterility when preparing hybrid combinations without the need to cultivate special restorer lines, which significantly reduces the difficulty of hybrid breeding. Applicant argues that it is submitted that one skilled in the art would not be motivated to combine the teaching of the Ma et al reference and the Ray et al patent (page 13 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Ray et al had taught the state of the instant art for using a recessive genetic system for male sterility, like that taught by Ma et al, in a cotton hybridization system. Further, Applicant is arguing limitations not found in the claims, such as the prophyll yellowing selection trait and the specific male sterility trait of the PSM1 line. Ma et al had taught that the CCRI 9106 cotton line is male sterile with a 13-14.5 hour photoperiod and it would have been obvious that in typical cotton growing regions that the temperatures during the growing season would be higher than 21.5C (70.7F). Hence, the rejection is maintained for the reasons of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663